NOT PRECEDENTIAL


                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                               ________________

                                      No. 19-2827
                                   ________________

                         HENRY DOLORES AMAYA-AMAYA
                                        a/k/a
                            Henrri Dolores Amaya-Amaya,
                                                 Petitioner

                                             v.

              ATTORNEY GENERAL UNITED STATES OF AMERICA,
                                        Respondent

                               _______________________

                        On Petition for Review of an Order of the
                            Board of Immigration Appeals
                                 BIA No. A205-713-426
                         (Immigration Judge: Annie S. Garcy)
                                    ______________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                   February 6, 2020

             Before: SHWARTZ, SCIRICA, and COWEN, Circuit Judges.

                                   (Filed: May 5, 2020)

                                   ________________

                                       OPINION *
                                   ________________



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
SCIRICA, Circuit Judge

      Henry Dolores Amaya-Amaya challenges the decision of the Board of

Immigration Appeals (“BIA”) dismissing his appeal of the Immigration Judge’s (the “IJ”)

denial of his request for a continuance and his applications for asylum under 8 U.S.C. §

1158 and withholding of removal under 8 U.S.C. § 1231(b)(3) and the United Nations

Convention Against Torture (“CAT”), 8 C.F.R. § 208.16. For the reasons discussed

below, we will dismiss Amaya’s petition to the extent it challenges the denial of his CAT

claim and will deny the remainder.

                                            I.

      Amaya is a native and citizen of El Salvador who entered the United States as an

unaccompanied minor in March 2013. A.R. 398. Removal proceedings were initiated

shortly thereafter. A.R. 397–98. He was represented by counsel, Cristina Lambert, for the

majority of the removal proceedings. A.R. 61–106. Amaya conceded the charge of

removability, but later applied for asylum and withholding of removal in February 2014.

A.R. 66 (66:16–21); 273–339. In May 2016, the IJ set a merits hearing for February 13,

2018, with evidence due sixty days prior. A.R. 383–84.

      On January 17, 2018, Ms. Lambert, filed a motion to withdraw, citing Amaya’s

lack of cooperation in her representation and in providing necessary documents. A.R.

367–70. The IJ denied the motion on January 24, 2018. A.R. 356–58. Amaya terminated

Ms. Lambert on January 29, 2018. A.R. 351. Ms. Lambert moved again for withdrawal,

which was granted on January 31, 2018. A.R. 345–62; 340–42.

      Amaya appeared at the February 13, 2018 merits hearing pro se. A.R. 108, 109


                                            2
(108:1–3, 109:12–15). At the hearing, he orally requested a continuance to obtain

counsel and additional evidence. A.R. 109 (109:16–19). The IJ denied the continuance

request and proceeded with the scheduled merits hearing. A.R. 109 (109:20–25). The IJ

specifically questioned Amaya about the additional evidence he wished to present. A.R.

111–114 (111:14–114:20). The IJ determined, in her oral opinion, that Amaya had not

shown good cause for a continuance and denied his applications for asylum and

withholding of removal because he failed to provide evidence that he was persecuted for

his association with a protected social group and because he failed to show any past or

future threat of torture by a public official. A.R. 39–53.

       Amaya appealed the IJ’s decision to deny a continuance and to deny his

applications for asylum and withholding of removal to the BIA. A.R. 30–33. On July 12,

2019, the BIA dismissed Amaya’s appeal, finding that Amaya’s various applications

were not prejudiced by the IJ’s denial of his motion for a continuance, that the IJ had

committed no clear error in denying those applications, and that Amaya had not

“meaningfully appealed” the IJ’s denial of CAT relief. Admin. R. 3 n.1. Amaya timely

filed his petition for review. 1

                                             II.

       Amaya presents three issues for our consideration: (1) whether the IJ abused her

discretion in denying his request for a continuance to secure legal representation; (2)

whether the IJ violated his due process rights in denying his request for a continuance to


1
  The IJ possessed jurisdiction under 8 C.F.R. § 1208.2(b) and 8 C.F.R. § 208.2(b). The
BIA possessed jurisdiction under 8 C.F.R. § 1003.1(b). We possess jurisdiction to review
a final order of removal under 8 U.S.C. § 1252(a).

                                              3
secure legal representation and gather more evidence; and (3) whether the denials of his

applications for asylum and withholding of removal were legally erroneous.

                                             A.

       Amaya contends the IJ abused her discretion in denying his request for a

continuance in order to retain legal representation. An IJ “may grant a motion for

continuance for good cause shown.” 8 C.F.R. § 1003.29. We review the BIA’s decision

affirming the IJ’s “decision to deny a continuance . . . for abuse of discretion.” Hashmi v.

Att’y Gen., 531 F.3d 256, 259 (3d Cir. 2008) (citing Khan v. Att’y Gen., 448 F.3d 226,

233 (3d Cir. 2006)); see also Bhiski v. Ashcroft, 373 F.3d 363, 369 (3d Cir. 2004) (“[W]e

have previously examined the failure to enter a continuance absent counsel under an

abuse of discretion standard.”). An abuse of discretion occurs only when a decision “is

arbitrary, irrational or contrary to law.” Hashmi, 531 F.3d at 259. “The question of

whether denial of a continuance in an immigration proceeding constitutes an abuse of

discretion cannot be decided through the application of bright-line rules; it must be

resolved on a case by case basis according to the facts and circumstances of each case.”

Ponce-Leiva v. Att’y Gen., 331 F.3d 369, 377 (3d Cir. 2003) (quoting Baires v. INS, 856
F.2d 89, 91 (9th Cir. 1988)).

       Amaya contends the IJ’s denial of his continuance request was an abuse of

discretion because the request was reasonable and the IJ did not consider “the specific

events” of his case. Pet’r’s Br. 11. More specifically, Amaya contends it was an abuse of

discretion to deny his continuance request because (1) the decision was “based solely on

the amount of time [Amaya] had to prepare his case” and (2) the decision was made for


                                             4
“case-completion goal[s].” Pet’r’s Br. 12.

       Amaya is incorrect. The IJ presented three main reasons why a continuance was

unnecessary: (1) Amaya was unable to specify what additional evidence he may have

been able to obtain in support of his case if given more time; (2) the IJ determined

Amaya’s case was presented “completely and fully”; and (3) the IJ determined there was

nothing “that would have been presented better by an attorney” in Amaya’s case. Admin.

R. 41–42. As was the case in Ponce-Leiva, where similar reasons were given, this is not

an abuse of discretion. 331 F.3d at 372, 375 (determining there was no abuse of

discretion, in part, because the IJ reasoned counsel would not have benefited the

applicant). Accordingly, we will deny Amaya’s petition on these grounds.

                                             B.

       Amaya contends the IJ’s denial of his continuance request to retain counsel also

violated his due process rights. Separately, Amaya contends the IJ violated his due

process rights by not granting him a continuance to gather more evidence. 2

       “We exercise plenary review over procedural due process claims.” Singh v.

Gonzales, 432 F.3d 533, 541 (3d Cir. 2006) (citing Bonhometre v. Gonzales, 414 F.3d
442, 446 (3d Cir. 2005)). Due process entitles aliens “to a full and fair hearing of [their]

claims and a reasonable opportunity to present evidence.” Id. (quoting Chong v. Dist.



2
 We note a “due process argument [that] merely recasts [an] abuse-of-discretion
argument in constitutional terms [] can be denied for the reasons already stated.” Khan v.
Att’y Gen., 448 F.3d 226, 236 (3d Cir. 2006). Since we have concluded there was no
abuse of discretion in denying Amaya’s request for a continuance, we conclude here there
was no due process violation. For the benefit of the parties and the record, we
nevertheless address Amaya’s due process arguments.

                                              5
Dir., INS, 264 F.3d 378, 386 (3d Cir. 2001)) (alteration in original). Accordingly, Amaya

“must show substantial prejudice” in order to prevail on his due process claim. Id. (citing

Bonhometre, 414 F.3d at 448).

       As to Amaya’s contention that the IJ violated his due process rights by denying

him a continuance to secure legal representation, Amaya “must show that the IJ’s

decision was an abuse of discretion which caused [him] to suffer actual prejudice.”

Morgan v. Att’y Gen., 432 F.3d 226, 234–35 (3d Cir. 2005) (citing Ponce-Leiva, 331 F.3d

at 374–77). Amaya was unable to secure counsel in the two weeks between when he

terminated Ms. Lambert and his merits hearing. But “the mere inability to obtain counsel

does not constitute a violation of due process.” Ponce-Leiva, 331 F.3d at 376 (quoting

United States v. Torres-Sanchez, 68 F.3d 227, 231 (8th Cir. 1995)). The denial of

Amaya’s continuance request was not a violation of Amaya’s due process rights.

       We also conclude there was no due process violation in denying Amaya’s

continuance request and preventing him from gathering additional evidence. There is no

due process violation in denying a continuance request to gather more evidence where a

“[p]etitioner explained neither the relevance . . . nor the reason why [documents] could

not be obtained within a reasonable time.” Morgan, 432 F.3d at 235. At his merits

hearing, Amaya was unable to explain (1) what evidence he might gather if given more

time, (2) the relevance of that evidence, or (3) why he could not have collected it in the

approximately two years he was given. A.R. 113 (113:24), 383–84. Even now, Amaya is

unable to articulate an answer to these questions or provide the evidence he wished to

obtain in 2018. Accordingly, we conclude the denial of Amaya’s request for a


                                             6
continuance was not a violation of his right to due process. 3

                                             C.

        Amaya contends the BIA wrongly concluded he had not shown persecution on the

basis of a protected group. 4 Pet’r’s Br. 17–20. Because the BIA has relied on the “IJ’s

legal conclusions and findings of fact, we review the IJ’s decision and the [BIA]’s

decision.” Gonzalez-Posadas v. Att’y Gen., 781 F.3d 677, 684 n.5 (3d Cir. 2015) (citing

Sandie v. Att’y Gen., 562 F.3d 246, 250 (3d Cir. 2009)). As Amaya requests us to review

factual findings, we must apply the “substantial evidence” standard. Id. (citing INS v.

Elias-Zacarias, 502 U.S. 478, 481 (1992)). Accordingly, “we must uphold the agency’s

determination unless the evidence would compel any reasonable fact finder to reach a

contrary result.” Id. (citing 8 U.S.C. § 1252(b)(4)(B); Elias-Zacarias, 502 U.S. at 481

n.1).


3
  Amaya also contends he was not provided sufficient notice to corroborate his claims or
an opportunity to discuss the absence of corroborating evidence. Amaya’s applications
were not denied for a failure to corroborate, so this contention is inapposite. See Admin.
R. 39–48 (concluding that although the IJ believed Amaya’s testimony and evidence,
Amaya presented insufficient evidence to show he was persecuted because of his
association with a protected group); Saravia v. Att’y Gen., 905 F.3d 729, 736 (3d Cir.
2018) (explaining the steps that must be taken by an IJ “when determining that a failure
to corroborate undermines the applicant’s claim”).
4
  The BIA concluded Amaya had “not meaningfully appealed from the Immigration
Judge’s denial of his application for protection under” CAT. Admin. R. 3 n.1. Because
Amaya has not “exhausted all administrative remedies available . . . as of right,” we lack
jurisdiction to review the Amaya’s application for withholding of removal under CAT. 8
U.S.C. 1252(d)(1); see also Bonhometre, 414 F.3d at 447 (“To exhaust a claim before the
agency, an applicant must first raise the issue before the BIA or IJ, so as to give it ‘the
opportunity to resolve a controversy or correct its own errors before judicial
intervention.’” (quoting Zara v. Ashcroft, 383 F.3d 927, 931 (9th Cir. 2004)) (internal
citation omitted)). Accordingly, we will dismiss the petition to the extent it requests
review of the BIA’s denial of withholding of removal under CAT.

                                              7
       The BIA found there was “no clear error in the [IJ’s] determination that gang

members mistreated the respondent to coerce him to join the gang” and not because of his

race, religion, nationality, membership in a particular social group, or political opinion, as

required under 8 U.S.C. § 1101(a)(42)(A). Admin. R. 4. Amaya has provided no evidence

that was overlooked that would show “an essential or principal reason for [his]

persecution” was because of his membership in a particular protected group. Gonzalez-

Posadas, 781 F.3d at 685.

       Even though Amaya was required to “provide some evidence of [motive], direct or

circumstantial,” he has not. Elias-Zacarias, 502 U.S. at 483. At most, Amaya has shown

“[c]onflicts of a personal nature and isolated criminal acts[, which] do not constitute

persecution on account of a protected characteristic.” Gonzalez-Posadas, 781 F.3d at 685

(citing Shehu v. Att’y Gen., 482 F.3d 652, 657 (3d Cir. 2007)). We conclude a reasonable

fact finder would not reach a contrary result and will deny Amaya’s petition on these

grounds. 5 Because withholding of removal requires Amaya to meet an even more

exacting standard, we will deny Amaya’s petition on those grounds for the same reasons.

See Valdiviezo-Galdamez v. Att’y Gen., 663 F.3d 582, 591 (3d Cir. 2011) (“Since [the]

standard [for withholding of removal] is more demanding than that governing eligibility

for asylum, an alien who fails to qualify for asylum is necessarily ineligible for

withholding of removal.” (citation omitted)).



5
 Amaya also contends age was a “critical factor” in his asylum claim and suggests the IJ
and BIA did not give it enough consideration. Pet’r’s Br. 19. But Amaya’s age does not
change the fact that he failed to present evidence that he was persecuted on account of a
protected basis.

                                              8
                                          III.

      For the reasons stated, we will dismiss Amaya’s petition to the extent it challenges

the denial of his CAT claim and will deny the remainder.




                                            9